internal_revenue_service p o box cincinnati oh _ date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x for-profit company y scholarship management company r amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program to support the education of children of employees of x the purpose of your program is to award recipients with a two-year scholarship to defray a portion of the costs of tuition for community and technical college eligible individuals will generally be students who are dependent_children up to years of age of employees of x or are entering their final year of high school or have completed their high school or high school equivalency program studies and have demonstrated strong interest in middle-skill stem science technology engineering and math careers letter catalog number 58264e including but not limited to careers in healthcare information_technology energy and advanced manufacturing fields the number and the amount of the scholarships are varied depending upon the available funds however the number of the grants awarded in any year will not exceed twenty- five percent of the number of x employees’ children who were eligible the scholarships will consist of grants of r dollars per year for two years the grants will be used to defray the cost of tuition at any qualified educational_institution the grants awarded will be based on the interest of the students in middle-skill stem careers grade point average and academic achievements financial need and interest in civic engagement including volunteer leadership military service and other volunteer service opportunities the grant funds will be distributed directly to each educational_institution to defray the cost of tuition on an agreement that it will not consider the grant in its calculation of the student's financial need preference will be given to students who would be the first in their families to attend college the grants will not be used by you or x in recruiting employees or inducing current employees to remain in their employment eligible individuals will be required to submit the applications and supplemental information including the evidence of employment status of parents with x to y y is contracted to administer your scholarship program y is an independent scholarship administrator who will review and select the qualified recipients of the scholarship grants the recipients may not be relatives of your officers or directors or relatives of your substantial contributors and may not otherwise be disqualified persons as described in code sec_4946 the selection of the grant recipients cannot result in any private benefit to x y or any officer director or substantial_contributor or otherwise disqualified_person to you a grant recipient can receive subsequent annual installments of his or her grant if the recipient remains in good standing with his or her educational_institution failure to meet this requirement will result in termination of the grant installments of the grant funds will not be terminated because of termination of employment of the employees with x regardless of the reason for such termination in addition there will not be any requirement condition or suggestion whether expressed or implied at the time your grants are initially awarded or when additional installments are paid that the grant recipient or his or her parent is expected to render future employment services to you or x or be available for such future employment in addition subsequent annual recipients of the scholarship grants will be required to provide a progress report verified by the educational_institution at least once annually the report will include the recipient's courses taken and grades received you will also require a final report upon the conclusion of the grant because the scholarship grants will be paid directly to the recipients’ educational institutions you do not expect a misuse of grant funds the scholarship program will be advertised throughout x including x’s intranet internal social media platforms posters town hall’ meetings and internal press releases letter catalog number 58264e information about grants will also be posted on your website and the grant recipients will be featured on your intranet page which is also accessible by x employees basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written letter catalog number 58264e statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58264e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
